DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This Office Action is responsive to the amendment filed on 06/21/2022.	
3.	Claims 1-15 are pending. Claims 1-15 are under examination on the merits. Claims 1-12 are amended.  
4.	The objections and rejections not addressed below are deemed withdrawn.

Examiner’s Amendment
5.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.
Authorization for this examiner’s amendment is given in a telephone interview with James R. Franks on 08/10/2022 to amend claims 1, 3, 9-10. Claims 2, 8 are canceled. All the claims renumbered accordingly. 

The application has been amended as follows:
5.1	 Claim 1 (Page 1/4, marked as Page 2 of 13, claims dated 06/21/2022) has been replaced by –
Claim 1.	A curable photochromic composition comprising: 
(a)	a photochromic compound; 
(b)	a segmented polymer comprising active hydrogen groups of at least one first segment, and at least one second segment, wherein: 
(i)	the at least one first segment in each case independently comprises a (meth)acrylic polymer segment, and 
(ii)	the at least one second segment in each case independently comprises at least one of a polycarbonate segment, a polyester segment, a polyether segment, and a polyurethane segment; and 
(c)	a curing agent comprising reactive functional groups that are reactive with the active hydrogen groups of the segmented polymer, wherein the curing agent comprises at least one of a polyisocyanate, and a polyisothiocyanate, 
	wherein,   
the segmented polymer has an active hydrogen equivalent weight of from 1000 to 7000 g/eq, and 
		the active hydrogen groups of the segmented polymer are in each case independently selected from hydroxyl, thiol, primary amine, and secondary amine, and 
	wherein, 
each reactive functional group of the curing agent is independently selected from isocyanate and isothiocyanate, and 
a molar ratio of the reactive functional groups of the curing agent to the active hydrogen groups of the segmented polymer is at least 5:1.–

5.2	 Claim 2 (Page 1/4, marked as Page 2 of 13, claims dated 06/21/2022) has been
cancelled. 

5.3	 Claim 3 (Page 2/4, marked as Page 3 of 13, claims dated 06/21/2022) has been
replaced by –
Claim 3.	The curable photochromic composition of claim 1, wherein the active hydrogen groups of the segmented polymer are in each case hydroxyl.–

5.4	 Claim 8 (Page 3/4, marked as Page 4 of 13, claims dated 06/21/2022) has been
cancelled. 

5.5	 Claim 9 (Page 3/4, marked as Page 4 of 13, claims dated 06/21/2022) has been
replaced by –
Claim 9.	The curable photochromic composition of claim 1, wherein the molar ratio of the reactive functional groups of the curing agent to the active hydrogen groups of the segmented polymer is at least 6:1 and less than or equal to 60:1.–
5.6	 Claim 10 (Page 2/4, marked as Page 4 of 13, claims dated 06/21/2022) has been
replaced by –
Claim 10.	The curable photochromic composition of claim 1, wherein the curing agent comprises the polyisocyanate, and the reactive functional groups of the curing agent are in each case selected from isocyanate.–

Allowable Subject Matter
6.	Claims 1, 3-7, 9-15 are allowed.
7.	The following is an examiner’s statement of reasons for allowance: 
The most pertinent prior art known by the Examiner is Hickenboth et al. (US Pub. No. 2013/0274412 A1, hereinafter “”412”). 
 “412 teaches a curable photochromic composition comprising: (a) a photochromic compound, (b) a segmented polymer comprising active hydrogen groups of at least one first segment, and at least one second segment, wherein: (i) each the at least one first segment independently comprises a (meth)acrylic polymer segment such as acrylic polyol comprised of 20.7% triphenyl phosphite, 41.3% tertiary-dodecyl mercaptan, 8% acrylic acid, 13% n-butyl methacrylate and 17% hydroxypropyl methacrylate, at 60% solids in glycol acetate solvent, with a molecular weight of 5500, and (ii) each the at least one second segment independently comprises at least one of a polycarbonate segment such as PH200D having a molecular weight of 2000, which is a polycarbonate diol available from Ube Corporation, and (c) a curing agent comprising reactive functional groups that are reactive with the active hydrogen groups of the segmented polymer, wherein the curing agent comprises a least one of a polyisocyanate such as IPDI PL 340 which is a diisocyanate  available from Bayer Corporation. 
With the presently claimed curable photochromic composition, the active hydrogen functional segmented polymer (b) is formed prior to addition thereof to the curable composition. With some embodiments, and for purposes of non-limiting illustration, the active hydrogen functional segmented polymer of the present claims can be formed from reaction of a hydroxyl functional (meth)acrylic polymer, a hydroxyl functional polycarbonate, and a diisocyanate, where all of the available hydroxyl groups are not consumed by / reacted with the diisocyanate. In light of its prior controlled formation, the active hydrogen functional segmented polymer is a structurally distinct component of the curable photochromic compositions of the present claims. Additionally, “412 does not expressly teach the segmented polymer has an active hydrogen equivalent weight of from 1000 to 7000 g/eq, and the active hydrogen groups of the segmented polymer are in each case independently selected from hydroxyl, thiol, primary amine, and secondary amine, and wherein, each reactive functional group of the curing agent is independently selected from isocyanate and isothiocyanate, and a molar ratio of the reactive functional groups of the curing agent to the active hydrogen groups of the segmented polymer is at least 5:1. Therefore the instant claims are distinguished over the prior art.   

Prior art of record, taken alone or in combination, do not teach or fairly suggest the claimed curable photochromic composition comprising: (a)	a photochromic compound, (b)a segmented polymer comprising active hydrogen groups of at least one first segment, and at least one second segment, wherein: (i) the at least one first segment in each case independently comprises a (meth)acrylic polymer segment, and (ii) the at least one second segment in each case independently comprises at least one of a polycarbonate segment, a polyester segment, a polyether segment, and a polyurethane segment; and (c) a curing agent comprising reactive functional groups that are reactive with the active hydrogen groups of the segmented polymer, wherein the curing agent comprises at least one of a polyisocyanate, and a polyisothiocyanate, wherein, the segmented polymer has an active hydrogen equivalent weight of from 1000 to 7000 g/eq, and the active hydrogen groups of the segmented polymer are in each case independently selected from hydroxyl, thiol, primary amine, and secondary amine, and wherein, each reactive functional group of the curing agent is independently selected from isocyanate and isothiocyanate, and a molar ratio of the reactive functional groups of the curing agent to the active hydrogen groups of the segmented polymer is at least 5:1.

The embodiment provides curable photochromic compositions, which include a photochromic compound, a segmented polymer that includes at least one first segment, and at least one second segment, and a curing agent, and photochromic articles prepared from such compositions, such as photochromic optical lenses, since it would be desirable to develop curable photochromic compositions that provide cured photochromic layers having improved hardness without a reduction in photochromic performance. Accordingly, the presently claimed invention as defined by claims 1, 3-7, 9-15 is patentable with respect to prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Examiner Information
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bijan Ahvazi, Ph.D. whose telephone number is (571) 270-3449.  The examiner can normally be reached on Mon-Fri 9.00 A.M. -7 P.M.. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



















/Bijan Ahvazi/
Primary Examiner, Art Unit 1763
08/12/2022